MEMORANDUM **
Felix Torres, Jr., appeals pro se from the district court’s order dismissing with prejudice his action alleging violation of his constitutional rights under 42 U.S.C. § 1983, conspiracy under section 1983 and 42 U.S.C. § 1985(3), intentional infliction of emotional distress, invasion of privacy, and violation of the Americans with Disabilities Act, in connection with his attempts to be relieved from an order suspending him from the practice of law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, ASW v. Oregon, 424 F.3d 970, 974 (9th Cir.2005), and we affirm.
The district court correctly dismissed Torres’s 42 U.S.C. § 1983 claims against the state entities and State Bar Court judges as barred by Eleventh Amendment immunity and judicial immunity, respectively. See Hirsh v. Justices of Supreme Court of State of Cal, 67 F.3d 708, 715 (9th Cir.1995).
The district court also properly dismissed Torres’s conspiracy claims, because conclusory allegations are insufficient to support such claims. See Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 929 (9th Cir.2004) (affirming dismissal of section 1985 conspiracy claim where the plaintiff “failed to allege sufficiently that the appellees conspired to violate her civil rights”); Woodrum v. Woodward County, 866 F.2d 1121, 1126 (9th Cir.1989) (stating that conclusory allegations of a conspiracy do not support a claim under section 1983).
Torres’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.